DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
This Corrected Notice of Allowability is being submitted along with a re-annotated version of the IDS submitted on 10/02/2020. The IDS was re-annotated to note the correct Document Number for Citation #122 to Kimchy et al.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. The examiner notes that this examiner’s amendment is identical to the one previously submitted. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This is identical to the Examiner’s Amendment mailed on 2/3/21.

Authorization for this examiner’s amendment was given in an interview with Sean Daley on 1/26/2021.

The application has been amended as follows: 

Claim 663 is being renumbered to claim 662.
Claim 664 is being renumbered to claim 663.
Claim 665 is being renumbered to claim 664.
Claim 666 is being renumbered to claim 665.

Allowable Subject Matter
Claims 626 and 628-665 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 626, the applicant has incorporated previous claim 627 into claim 626. It was noted in the previous office action that while Schentag et al. (US 5,279,607, cited previously and hereinafter 'Schentag') discloses many of the limitations of claim 626 (see 12/28/2020 Non-Final office action), Schentag is silent to the limitations of wherein at least one of the following holds: the member comprises a material that degrades, erodes and/or dissolves due to a change in pH in the GI tract; the member comprises a material that degrades, erodes and/or dissolves due to a pH in the GI tract; the member comprises a material that degrades, erodes and/or dissolves due to a presence of an enzyme in the GI tract; and the member comprises a material that degrades, erodes and/or dissolves due to a change in concentration of an enzyme in the GI tract in combination with the rest of the limitations of claim 626. As noted in the previous rejection of claim 626, the “member” was interpreted as glue 44 of Schentag. It would not have been obvious to one having ordinary skill in the art to modify the member of Schentag to satisfy any of the above conditions because the member of Schentag is isolated within the housing and would not be responsive to any pH, pH changes, or enzymes in the GI tract even if it comprised such a material.
Claims 628-652 and 656-657 depend from claim 626. The examiner recognizes that claims 649-652 each positively require that the respective options in the final 8 lines of claim 626 are required by the ingestible device and do not appear to create any clarity issues.

Claims 654-655 and 658-665 depend from claim 653.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783